Citation Nr: 0115358	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  01-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 5, 2000, 
for the grant of a total evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in part, granted a 100 percent 
evaluation for PTSD, effective April 5, 2000.


FINDINGS OF FACT

1.  The claim for a total disability evaluation for 
compensation purposes based on individual unemployability was 
received on April 5, 2000.

2.  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable prior to April 5, 2000.

3.  There was no formal claim or written intent to file a 
claim for a total rating for compensation based on individual 
unemployability prior to April 2000.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than April 5, 2000, for a total disability evaluation 
for major depression.  38 U.S.C.A. 5110(b)(2) (West 1991); 38 
C.F.R. 3.400(o)(1)(2) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
November 2000 rating decision on appeal and the December 2000 
statement of the case informed the veteran of the reasons and 
bases for the assignment of the effective date of April 5, 
2000.  In the December 2000 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for an earlier effective date.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
only having received treatment at VA, and the RO has obtained 
all of the veteran's VA treatment records.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for his service-connected disabilities 
that have not been associated with the claims file.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

On April 5, 2000, the veteran's representative submitted a VA 
Form 21-8940, Application for Increased Compensation Based 
Upon Individual Unemployability.  At the time of the 
application, the veteran was service connected for PTSD with 
a 50 percent evaluation; shell fragment wound, left thigh 
muscle with a 10 percent evaluation; and shell fragment wound 
scar, left leg and shell fragment wound scar, right leg, both 
with noncompensable evaluations.  In November 2000, the RO 
granted a total disability evaluation for PTSD, effective 
April 5, 2000.  The relevant evidence of record at that time 
is described below.

A March 5, 1999, VA outpatient treatment report shows the 
veteran reported he had been a construction laborer until 
three weeks prior, when he suffered a back injury at work.  
He stated he had chronic insomnia, which had been worse 
lately with recurring, distressing dreams of his Vietnam 
experiences.  The veteran denied strange or unusual thoughts.  
The examiner stated the veteran did not have psychotic 
symptoms and that he had a morose demeanor.  He added that 
the veteran was blunted in affect and guarded.  He stated the 
veteran was coherent and relevant but gave terse replies.  
The examiner stated the veteran was not delusional or 
hallucinatory and that there was no evidence of self harm or 
violent ideation.  

A March 12, 1999, VA outpatient treatment report shows the 
veteran was seen in vocational rehabilitation services.  The 
veteran reported he was capable of working and wished to 
pursue competitive employment.

A May 3, 1999, VA outpatient treatment report shows the 
veteran reported insomnia, irritability, crying spells, and 
depressed mood.  He denied impaired concentration, suicidal 
thoughts, hopelessness, and worthlessness.  He also denied 
compulsive rituals and obsessive thoughts.  The examiner 
stated the veteran was appropriately groomed, cooperative and 
angry with a constricted range.  He stated the veteran's mood 
was anxious and depressed.  His speech was described as 
fluent and coherent, logical, and goal directed.  The 
examiner stated the veteran did not have homicidal or 
suicidal ideations, delusions, or hallucinations.  He stated 
the veteran's cognition, insight, and judgment were fair.  
The impression was PTSD with depression; dyssomnia, not 
otherwise specified, rule out sleep apnea; and male erectile 
dysfunction.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 43.

In a separate May 3, 1999, VA outpatient treatment report, 
the veteran reported he was in receipt of workman's 
compensation because of a back injury in February 1999.  He 
stated he did not believe he could return to construction 
labor. 

A May 10, 1999, VA outpatient treatment report shows the 
veteran complained of nightmares every night of friends 
killed in Vietnam.  He denied suicidal and homicidal ideation 
or hallucinations.  The examiner stated the veteran was 
alert, oriented times three, dressed appropriately, pleasant, 
and cooperative.

An August 1999 VA outpatient treatment report shows the 
veteran reported he was having nightmares weekly about his 
friend dying in Vietnam.  He noted he was uncomfortable in 
places with many people, hypervigilant, irritable, and had a 
sense of foreshortened future.  The veteran reported he had 
sustained a back injury in January 1999 and had been unable 
to work since then.  The examiner stated the veteran appeared 
somnolent and was falling in and out of sleep during the 
interview.  He stated the veteran's mood was anxious and 
depressed and that his affect appeared sad.  The veteran's 
thought processes were described as coherent, logical, and 
goal directed.  The veteran denied suicidal and homicidal 
ideations and hallucinations.  The examiner stated he had 
poor judgment and insight.  He entered a diagnosis of PTSD 
with depression, dyssomnia, and male erectile dysfunction 
with a GAF score of 43.

A May 2000 VA psychiatric evaluation report shows the 
examiner noted the veteran was unemployed.  The veteran 
reported he had nightmares about Vietnam about the men that 
were killed.  He stated he felt depressed, which included 
being due to his physical disability.  The examiner stated 
the veteran was neatly groomed and cooperative.  He stated 
the veteran's speech was fluent, and his mood was euthymic.  
The examiner noted the veteran became depressed when talking 
about Vietnam.  He stated the veteran's thought processes 
were coherent and without signs or symptoms of a psychotic 
process.  The examiner noted the veteran was without any 
intentions or plans of harming himself or others.  He entered 
a diagnosis of PTSD and a GAF score of 51.  The examiner 
concluded that in his opinion, the veteran was unable to 
obtain and maintain gainful employment on the competitive 
market due to the combination of all of his disabilities.

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

The criteria for a 100 percent evaluation for PTSD is as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.


38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The Board has reviewed the evidence of record and finds that 
the veteran's claim for an effective date earlier than April 
5, 2000, is legally impossible.  The veteran submitted a 
claim for a total rating based upon individual 
unemployability on April 5, 2000.  The facts in this case 
show that in a May 2000 examination report, a medical 
professional determined that the veteran was unable to work 
as a result of all of the veteran's service-connected 
disabilities.  Therefore, the RO granted the veteran a 
100 percent evaluation for PTSD as of April 5, 2000, which is 
the date of his claim for a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  In order to be granted an effective date 
earlier than April 5, 2000, it must be factually 
ascertainable that an increase in disability had occurred 
within one year from April 5, 2000, thus here April 1999.  

The Board notes that there are VA outpatient treatment 
reports dated from April 1999 to April 2000 that address the 
veteran's service-connected PTSD; however, the Board finds 
that the treatment reports do not establish a basis for a 
grant of a 100 percent evaluation prior to April 5, 2000.  At 
no time prior to April 2000 was there a finding that the 
veteran was not employable due to his service-connected 
disabilities or due to the PTSD standing alone.  The Board is 
aware that May 1999 and August 1999 VA outpatient treatment 
reports show that the examiner entered a GAF score of 43.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 46-47 (4th ed. 1994).  A GAF score of 43 
(which falls within the range of 41-50) is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score 
of 50).

Therefore, the GAF scores of 43 would indicate a serious 
impairment prior to the April 5, 2000, date.  However, the 
Board has reviewed the evidence of record.  In these 
treatment reports, dated one year prior to the veteran's 
application for a total disability rating for compensation 
purposes on the basis of individual unemployability, the 
veteran's thought processes have always been described as 
relevant, goal directed, and coherent.  His speech has not 
been described as illogical or irrelevant.  He has been 
consistently reported as alert and oriented times three.

In reviewing the May 1999 and August 1999 treatment reports, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's PTSD warranted a 
100 percent evaluation prior to April 5, 2000.  The clinical 
findings made at the times of these treatment reports are not 
consistent with the GAF score of 43.  In May 1999, the 
veteran denied homicidal or suicidal ideations, delusions and 
hallucinations.  His speech was described as fluent, 
coherent, logical, and goal directed.  Additionally, in a 
separate May 1999 treatment report, the veteran reported he 
had stopped working because of a back injury he had sustained 
in early 1999.  Thus, although the veteran was saying he 
could not work, he clearly attributed it to a nonservice-
connected disability.

In August 1999, the veteran also reported he had stopped 
working because of a back injury he had sustained.  Again, at 
that time he denied homicidal and suicidal ideations and 
hallucinations.  The Board finds that such findings do not 
establish a basis to grant an earlier effective date for the 
assignment of the 100 percent evaluation for PTSD.  The 
clinical findings in these treatment reports are not 
consistent with the criteria for a 100 percent evaluation, 
and no medical professional stated that the veteran was 
unable to work because of his PTSD.  The assignment of a GAF 
score of 43 encompasses many symptoms and does not 
necessarily mean that the veteran is unable to work.  The 
Board will not put words into the examiners's mouths and 
determine that the veteran was unable to work because of his 
PTSD.  Therefore, the Board finds the preponderance of the 
evidence is against a finding that the veteran was 
100 percent disabled prior to April 5, 2000.  The May 2000 
examination report established a factual basis that an 
increase in the veteran's PTSD symptomatology had occurred.  
There, the examiner stated unequivocally that the veteran was 
unable to work because of his service-connected disabilities.  
The Board finds that the RO was proper in determining that 
the effective date for the 100 percent evaluation is April 5, 
2000.

The Board notes that in the veteran's claim for a total 
disability rating for compensation purposes on the basis of 
individual unemployability, when asked what service-connected 
disability prevented him from securing or following 
substantially gainful employment, he responded with his back, 
both legs, and his hand.  He did not remotely indicate he had 
been unable to work because of his PTSD.  His statement in 
the application that he had been unable to work as of 
February 1999 is consistent with his reports in the treatment 
records that due to a back injury, he had not been able to go 
back to work.  This does not establish that the veteran 
himself believed that his PTSD had caused him to be 
unemployable.

Thus, as stated above, an effective date prior to April 5, 
2000, is not legally possible for the reasons stated above.  
The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date earlier than April 5, 2000, 
for the grant of a total evaluation for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

